Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Edborg (2,327,875).  Note the basis for the rejections set forth in the office action filed November 15, 2021.  Regarding the amendments to claim 1 further defining the enclosed positive space converted into open negative space upon completing the fold configuration, it is noted that this limitation still relates to the printed matter applied to the substrate.  As stated in the office action filed November 15, 2021, these limitations relate to the meaning and information conveyed by the printed matter applied to the substrate.  Note MPEP 2111.50.  The printed matter does not define a functional relationship between the folded substrate and the indicia.  Without the indicia, the substrate still functions as a substrate and without the substrate, the indicia can be put on any other substrate.  The printed matter and the substrate do not depend upon each other and the product merely serves as a support and display for the printed matter.  
Further, even if a functional relationship did exist between the printed matter and the substrate, this relationship is not new and unobvious given the teachings of Edborg.  As noted in the office action filed November 15, 2021, Edborg teaches that it is known in the art of folding puzzles to provide first and second sets of indicia on the substrate such that a first and second completed and solved element is created upon folding of the substrate.  To merely define other indicia that converts enclosed positive space of the distraction element into open negative space upon completing the fold configuration does not define a new an unobvious functional relationship with the substrate but is instead merely an extension on the teachings of Edborg.  Thus, any differences in indicia between the claimed invention and the teachings of Edborg reside in the meaning and information conveyed by the printed matter and these differences are not considered to be patentable differences and instead obvious changes in the indicia applied to the substrate.  
Regarding the amendments to claim 18, attention is again directed to the office action filed November 15, 2021.  Here, it was noted that the recitations for the first and second solvable elements relates to the intended use of the invention.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here, the invention of Edborg is obviously capable of being folded in the recited manner and thus, meets the claim limitations.  Further, the distinction between the first and second solvable element of the invention and that of Edborg relates to the indicia applied to the substrate.  As noted above, the indicia of the instant invention is not in a functional relationship with the substrate and thus, is not accorded patentable weight.  Without the indicia, the substrate still functions as a foldable substrate and without the substrate, the indicia can be put on any other substrate.  The printed matter and the substrate do not depend upon each other and the product merely serves as a support and display for the printed matter.  Thus, a functional relationship between the printed matter and the puzzle pieces does not exist.  
Further, even if a functional relationship did exist between the printed matter and the substrate, this relationship is not new and unobvious given the teachings of Edborg.  Edborg teaches that it is known in the art of folding puzzles to provide first and second solvable elements for the puzzle.  To merely define conditions upon which the foldable substrate is folded to achieve these first and second solvable elements is not new and unobvious but is instead an obvious extension on the teachings of Edborg.  
Regarding claim 22, note the rejection of claim 1 in the office action filed November 15, 2021 stating that Figures 1 and 2 of Edborg show additional elements besides those that form the solutions of Figures 6 and 10.  Further, the limitation for the distraction element to have the appearance of an element fragment but not serve as a element fragment because it is not used to form any part of any solvable element is met by the teachings of Edborg as the distraction element does not form a part of either the first or second solvable elements as shown in Figures 6 and 10 of Edborg.  Further, this limitation relates to the indicia applied to the substrate which does not have a functional relationship with the substrate.  As noted in the rejection of claim 1, these limitations relate to the meaning and information conveyed by the printed matter applied to the substrate.  Note MPEP 2111.50.  The printed matter does not define a functional relationship between the folded substrate and the indicia.  Without the indicia, the substrate still functions as a substrate and with the substrate the indicia can be put on any other substrate.  The printed matter and the substrate do not depend upon each other and the product merely serves as a support and display for the printed matter.  
Further, even if a functional relationship did exist between the printed matter and the substrate, this relationship is not new and unobvious given the teachings of Edborg.  As noted in the office action filed November 15, 2021, Edborg teaches that it is known in the art of folding puzzles to provide first and second sets of indicia on the substrate such that a first and second completed and solved element is created upon folding of the substrate.  To merely define other distraction indicia that does not form a part of the solution does not define a new an unobvious functional relationship with the substrate but is instead merely an extension on the teachings of Edborg.  Thus, any differences in indicia between the claimed invention and the teachings of Edborg reside in the meaning and information conveyed by the printed matter and these differences are not considered to be patentable differences and instead obvious changes in the indicia applied to the substrate.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schlachtenhaufen (US 2011/0248444) in view of Edborg (2,327,875).  Regarding claim 19, Schlachtenhaufen reveals a folding puzzle construction comprising a sheet of paper (14) having indicia wherein the sheet is folded so that the indicia comes together to form completed indicia.  Note Figures 5-7 showing a plurality of first element fragments dispersed on the first and second surfaces of the substrate and brought together to define the first solvable element.  
Regarding the limitation for a plurality of second element fragments and at least one distraction element, Edborg reveals that it is known in the art of folding puzzles to provide the puzzle with a first set of fragments (3, 4, 17, 23) and a second set of fragments (2,6, 7, 10).  Further, note Figures 1 and 2 of Edborg showing additional elements besides those that form the solutions of Figures 6 and 10.  The additional elements define distraction elements that increase the difficulty of solving the solvable elements.  It would have been obvious to one of ordinary skill in the art to provide the puzzle of Schlachtenhaufen with a plurality of additional element fragments in order to permit the user to solve more than one puzzle for the substrate.  The additional fragments define both a second set of fragments and at least one distraction element as recited.  Further, these limitations relate to the indicia applied to the substrate which does not have a functional relationship with the substrate.  These limitations relate to the meaning and information conveyed by the printed matter applied to the substrate.  Note MPEP 2111.50.  The printed matter does not define a functional relationship between the folded substrate and the indicia.  Without the indicia, the substrate still functions as a substrate and with the substrate the indicia can be put on any other substrate.  The printed matter and the substrate do not depend upon each other and the product merely serves as a support and display for the printed matter.  Thus, the printed matter is not accorded patentable weight.  
Further, even if a functional relationship did exist between the printed matter and the substrate, this relationship is not new and unobvious given the teachings of Schlachtenhaufen and Edborg.  The combination of Schlachtenhaufen in view of Edborg teaches that it is known in the art of folding puzzles to provide first and second sets of indicia on the substrate such that a first and second completed and solved element is created upon folding of the substrate.  To merely define other distraction indicia that does not form a part of the solution does not define a new an unobvious functional relationship with the substrate but is instead merely an extension on the teachings of the combination.  Thus, any differences in indicia between the claimed invention and the teachings of the combination reside in the meaning and information conveyed by the printed matter and these differences are not considered to be patentable differences and instead obvious changes in the indicia applied to the substrate.  
Regarding the limitation for the substrate to comprise a cylindrical state without creasing the substrate, this limitation relates to the intended use of the invention.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here, the puzzle of the combination of Schlachtenhaufen in view of Edborg teaches a puzzle that is obviously capable of assuming a cylindrical state without creasing the substrate and thus, meets the claim limitation.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Edborg in view of Schlachtenhaufen (US 2011/0248444).  Regarding claim 20, Edborg lacks the teaching for his substrate to be bound in a book format.  Schlachtenhaufen reveals that it is known in the art of folding puzzles to provide the substrate in a workbook format.  Note paragraph [0013] and Figures 1 and 2.  It would have been obvious to one of ordinary skill in the art to provide the puzzle of Edborg as a plurality of substrates in a bound format in order to provide multiple copies of the puzzle that might be distributed to multiple users.  
Response to Arguments
Applicant's arguments filed March 15, 2022 have been fully considered but they are not persuasive.  Regarding claims 1 and 18, the applicant contends that Edborg lacks the teaching for the transformation of positive and negative space and the changes to the distraction elements as recited.  The applicant argues that various elements are not changed or altered and thus, Edborg does not teach the recited distraction elements.  Further, the applicant states that Edborg does not teach that the horse head or cow head are not solved at the same time because they are mutually exclusive.  The applicant states that the printed matter is related to establishing the fold configurations and therefore defines a functional relationship with the substrate.  However, these arguments are not persuasive as the differences defined by the instant printed matter relate to the information and meaning conveyed by the printed matter.  Note MPEP 2111.50 stating that “To be given patent “To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F. 3d at 1584, 32 USPQ 2d at 1035 (citing Gulack, 703 F.2d) at 1386, 217 USPQ at 404).” Here, the product (i.e., the substrate) merely serves as a support for the printed matter and thus, no functional relationship exists. Without the indicia, the substrate still functions as a substrate and without the substrate the indicia can be put on any other substrate. The printed matter (i.e., the distraction element which visually misleads to what is the interior or exterior of a solvable element) and the product (i.e., the substrate) do not depend upon each other and the product merely serves a support and display for the printed matter. Thus, a functional relationship between the printed matter and puzzle pieces does not exist and the limitation for the distraction element to visually mislead as to what is the interior or exterior of a solvable element is not accorded patentable weight.
Further, even if a functional relationship did exist between the printed matter and the substrate, this relationship is not new and unobvious given the teachings of Edborg. Edborg teaches that it is known in the art of folding puzzles to provide first and second sets of indicia on the substrate such that a first and second completed and solved element is created upon folding of the substrate. To merely define other indicia that misleads as to what is the interior or exterior of a solvable element does not define a new and unobvious functional relationship with the substrate but is instead merely an extension on the teachings of Edborg.
Thus, any differences in indicia between the claimed invention and the teachings of Edborg reside in the meaning and information conveyed by the printed matter and these differences are not considered to be patentable differences and instead obvious changes in the indicia applied to the substrate. It would have been obvious to one of ordinary skill in the art to provide the puzzle as taught by Edborg with alternative indicia such as recited in order to provide alternative foldable puzzle arrangements for the puzzle.
Regarding claims 19 and 20, it is noted that the amendments to claim 19 necessitated the new grounds of rejection over the reference to Schlachtenhaufen and thus, the applicant’s remarks directed to Wiederseim are deemed to be moot.  
Regarding new claim 22, the applicant’s arguments directed to the distraction element are not persuasive as Figures 1 and 2 of Edborg show additional elements besides those that form the solutions of Figures 6 and 10.  Further, the limitation for the distraction element to have the appearance of an element fragment but not serve as an element fragment because it is not used to form any part of any solvable element is met by the teachings of Edborg as the distraction element does not form a part of either the first or second solvable elements as shown in Figures 6 and 10 of Edborg.   
Further, the limitation for the distraction element to have the appearance similar to an element fragment is directed to the printed matter of the invention.  Note the rejection of claim 19 above stating that the printed matter is not accorded patentable weight as it does not provide a functional relationship with the substrate.  Without the indicia, the substrate still functions as a substrate and without the substrate the indicia can be put on any other substrate. The printed matter (i.e., the distraction element) and the product (i.e., the substrate) do not depend upon each other and the product merely serves a support and display for the printed matter.  Thus, the limitation for the distraction element to not serve as an element fragment is not accorded patentable weight.  
Further, even if a functional relationship did exist between the printed matter and the substrate, this relationship is not new and unobvious given the teachings of Edborg.  As noted in the office action filed November 15, 2021, Edborg teaches that it is known in the art of folding puzzles to provide first and second sets of indicia on the substrate such that a first and second completed and solved element is created upon folding of the substrate.  To merely define other indicia that converts enclosed positive space of the distraction element into open negative space upon completing the fold configuration does not define a new an unobvious functional relationship with the substrate but is instead merely an extension on the teachings of Edborg.  Thus, any differences in indicia between the claimed invention and the teachings of Edborg reside in the meaning and information conveyed by the printed matter and these differences are not considered to be patentable differences and instead obvious changes in the indicia applied to the substrate.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/Primary Examiner, Art Unit 3711